OPINION

Per Curiam:

In the instant case, appellant contends that because police recovered a robbery victim’s property through an unlawful search, the district court erred by admitting the same into evidence. This contention clearly lacks merit. The apartment into which appellant fled following the crime, and in which police found the stolen property, was rented to another. Appellant’s status to complain of the allegedly unlawful search does not otherwise appear. Cf. Jones v. United States, 362 U.S. 257 (1960).
Other assignments of error also are without merit.